In related proceedings to terminate the mother’s parental rights pursuant to Social Services Law § 384-b based upon permanent neglect, the mother appeals from two orders of the Family Court, Queens County (Richardson-Mendelson, J.), both entered August 28, 2009 (one as to each child), which, after fact-finding and dispositional hearings, terminated the mother’s parental rights, and transferred guardianship and custody of the subject children to the Administration for Children’s Services of the City of New York for the purpose of adoption.
Ordered that the orders are affirmed, without costs or disbursements.
It was established by clear and convincing evidence that for a period of at least one year after placement of the subject children with an authorized agency, the mother failed to plan for *825the future of the children, notwithstanding the agency’s diligent efforts to encourage and strengthen the parental relationship (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 143-144 [1984]; Matter of Christopher V. [Jazmin V.], 72 AD3d 980, 981 [2010]; Matter of Leavon Marvin B., 60 AD3d 941, 942 [2009]).
The mother’s remaining contentions are either without merit or not properly before this Court. Therefore, the Family Court properly terminated the mother’s parental rights, and properly transferred guardianship and custody of the subject children to the Administration for Children’s Services of the City of New York for the purpose of adoption. Mastro, J.P., Balkin, Leventhal and Miller, JJ., concur.